    CASE 0:19-cr-00013-WMW-DTS Document 138 Filed 04/27/20 Page 1 of 1



                          UNITED STATE DISTRICT COURT
                             DISTRICT OF MINNESOTA
                           Case No. 19-CR-13 (WMW/DTS)

UNITED STATES OF AMERICA,

             plaintiff,                        NOTICE OF NON-CONSENT TO
                                               SENTENCING BY VIDEO
                                               CONFERENCING
             v.

BRETT PALKOWITSCH,

           defendant.
________________________________________________________________________

      Brett Palkowitsch, through counsel, Deborah Ellis, hereby notifies the Court that

he does not consent to sentencing by video conferencing.



Dated: April 27, 2020                          Respectfully submitted,


                                               /s/ deborah ellis
                                               DEBORAH ELLIS
                                               Attorney Lic. No. 14616X
                                               101 East Fifth Street, Suite 1500
                                               Saint Paul, MN 55101
                                               651-288-3554
                                               Email: deborahellis2626@gmail.com




                                           1
